PER CURIAM. This matter coming on for consideration by the Court upon the Report of the Board of Commissioners of the State Bar of New Mexico, charging the respondent, Michael S. Muldavin, with unethical and unprofessional conduct in the practice of law, and including Findings of Fact, Conclusions of Law and Recommendations, and the Court being sufficiently advised in the premises, Mr. Justice McGHEE, Mr. Justice COMPTON, Mr. Justice CARMODY and Mr. Justice MOISE concurring, Chief Justice LUJAN not participating. It is ordered that the Report of Referees filed herein be and the same is hereby adopted in its entirety. It is further ordered that the respondent, Michael S. Muldavin, be and he is hereby adjudged guilty of unprofessional and unethical conduct in the practice of law, as fully set forth in the Report of Referees, and the said Michael S. Muldavin be and he is hereby in open Court censured and reprimanded for such unethical and unprofessional conduct in the practice of law.